DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 25 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/11/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. 5,024,099, hereafter referred to as Lee).
	Regarding claims 1 and 26, Lee teaches a system for non-intrusively measuring process fluid pressure within a process fluid conduit, the system comprising: a measurement bracket 32 configured to couple to an external surface of the process fluid conduit 18, the measurement bracket generating a variable gap 26’ based on deformation of the process fluid conduit in response to process fluid pressure therein (see abstract, “A transducer measures the pressure of a fluid within a hollow conduit, typically one with a circular cross-section, having a central region that is deformed to a non-circular cross-section”); a gap measurement system coupled to the measurement bracket and configured to provide FIGS. 1 and 2 show a variable capacitance mechanism where a pair of support arms 22, 22 preferably formed from a conductive sheet material support opposed pairs of electrodes 24, 24 having a generally coplanar and horizontally extending orientation and mutually spaced to form a pair of variable capacitors 26,26 lying on opposite sides of the portion 18. The electrodes are preferably formed integrally with the support arms 22 as their free ends”); and a controller coupled to the gap measurement system and configured to calculate and provide a process fluid pressure based on the electrical signal and information relative to the process fluid conduit ( see figure 8; “With four strain gauges, they are preferably connected into a Wheatstone bridge circuit to produce an electrical output signal corresponding to the measured strain, and therefore corresponding to the applied internal fluid pressure”). 
Though Lee does not explicitly teach a controller, one of ordinary skill in the art would reason that the circuit which outputs said electrical signal/output is to be interpreted by a processor, controller and/or computer.
	Regarding claim 8, Lee further teaches wherein the bracket is welded to the process fluid conduit (see column 2, lines 57-61, “The plates are preferably metallic and mounted on metallic posts that are secured to the outer surface of the non-circular portion of the conduit as by brazing, resistance welding, or a combination thereof”).
	Regarding claim 27, Lee further teaches wherein the at least one arm comprises a plurality of arms extending in opposite directions, each arm having a gap measurement system coupled thereto (see figure 5A).	
Allowable Subject Matter
Claims 2-7, 9-24 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL E WILLIAMS/Examiner, Art Unit 2855